NO. 07-00-0264-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

SEPTEMBER 20, 2001, 
______________________________

IN THE INTEREST OF AWT, MGT, AND JKT

__________

FROM THE 121ST  DISTRICT COURT OF TERRY COUNTY;

NO. 14,686; HON. KELLY G. MOORE, PRESIDING
_______________________________

Before BOYD, C.J., QUINN, AND REAVIS, J.J.
	Jerry Wayne Todd appeals from an order terminating the parental relationship
between himself and his children AWT, MGT and JKT.  The trial court appointed Todd
counsel to represent him on appeal.  Thereafter, his appointed counsel filed an Anders (1)
brief and motion to withdraw. (2)  In the brief, appellate counsel certified that he 1) diligently
reviewed the appellate record and 2) concluded the appeal was meritless.  So too did
counsel state that he informed his client, Todd, of his conclusion and of Todd's right to
review the record and file a pro se response to the brief and motion.  This court also
contacted Todd, in writing, to inform him of counsel's motion and brief and of Todd's right
to respond thereto after reviewing the record.  Todd so responded, contending that his trial
counsel denied him effective assistance.  For the reasons which follow, we affirm the
judgment.
 Anders
	We initially address whether appellate counsel may file an Anders brief in a civil
proceeding.  Historically, the use of such briefs have been limited to appeals arising from
criminal convictions.  In permitting appellate counsel to file an Anders brief, the Supreme
Court recognized that counsel, though appointed to represent the appellant, had no duty
to pursue a frivolous matter on appeal.   Anders, 386 U.S. at 744, 87 S. Ct. at 1400 .  Thus,
he was afforded the opportunity to withdraw after informing the court of his conclusion and
the effort made in arriving at that conclusion. Id.  
	The rationale underlying Anders is no less applicable to a civil matter in which
counsel has been appointed to represent the appellant.  Counsel remains obligated to
zealously pursue the rights and interests of his client.  Yet, that obligation does not include
the task of arguing the frivolous.  Indeed, to press a frivolous appeal would be to violate
not only rules of discipline applicable to attorneys, see Tex. disciplinary R. Prof'l
Conduct 3.01, reprinted in Tex. Gov't Code Ann., tit. 2, subtit. G. App. A. (Vernon Supp.
1998)(Tex. State Bar R. art. X, §9)(stating that a lawyer shall not bring or defend a
frivolous proceeding or assert a frivolous issue), but also the rules of appellate procedure. 
See Tex. R. App. P. 45 (permitting the court to assess damages if an appeal is found to be
frivolous).  To strike a balance between these competing duties, we see no reason why the
procedure utilized in Anders v. California and its progeny should not be available to
appointed counsel faced with the prospect of conducting a meritless appeal, irrespective
of whether the appeal involves a criminal or civil matter.  
 Application of Anders
	As previously mentioned, counsel was appointed to represent Todd on appeal and
ultimately filed an Anders brief and motion to withdraw.  In doing so, he told to the court
and his client not only that he diligently reviewed the record and applicable authorities but
also concluded that there existed no reversible error.  So too did he explain why the issues
his research disclosed as potentially viable were not.   Moreover, Todd was afforded
opportunity to respond to the brief and motion and actually filed two responses. 
	Next, as we are obligated to do when the proceeding is criminal, we conducted our
own independent review of the record to discover arguable grounds of appeal.  Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  Upon conducting that review, we
determined that Todd 1) had notice of the grounds proffered for terminating his parental
rights and 2) had opportunity to defend against those grounds through the use of counsel,
the presentation of evidence, and the cross-examination of adverse witnesses. 
Furthermore, the evidence presented at the trial legally and factually supported the jury's
finding that Todd engaged in conduct  or knowingly placed the children with persons who
engaged in conduct which endangered the physical or emotional well-being of the children. 
So too did the record contain evidence upon which the jury could clearly and convincingly
determine that termination of Todd's parental rights was in the best interest of the children. 
Moreover, with regard to the arguable grounds raised and then negated by appellate
counsel, we agree that they were either waived or cured due to the failure to object or the
admission of admissible evidence. 
	Finally, as to Todd's ex parte contention that his trial counsel was ineffective, we
hold that the allegation does not merit reversal for several reasons. (3)  First, save for the
allegations regarding counsel's failure to object, none of the supposed misconduct appears
of record.  Rather, it involves representations allegedly made to Todd outside of trial and
the appellate record.  This is fatal to these contentions.  See Tong v. State, 25 S.W.3d
707, 714 (Tex. Crim. App. 2000) (stating that the supposed ineffectiveness must be
established by the record before the reviewing court).   
	Second, with regard to the allegation that counsel failed to object to inadmissible
hearsay, the very same evidence (i.e. evidence regarding the abuse inflicted by the
mother's boyfriend upon the children) was later proffered by and received through non-hearsay sources.  Thus, the alleged inadmissible evidence was simply cumulative of
admissible evidence and, as such, we are unable to conclude that had counsel objected,
the outcome of the trial would have differed.  Id. at 712 (requiring one who claims
ineffectiveness to show prejudice).  Nor can we conclude that failing to object to the
evidence regarding Todd's criminal conduct established deficient performance.  Authority
holds that intentional criminal activity which exposed the parent to incarceration is relevant
evidence tending to establish a course of conduct endangering the emotional and physical
well being of the child.  Allred v. Harris County Child Welfare Unit, 615 S.W.2d 803, 806
(Tex. App.-Houston [1st Dist.] 1980,writ ref'd n.r.e.) (wherein evidence of the father's
commission of numerous robberies was admitted).  Thus, the evidence regarding
appellant's recent history of criminal behavior (a history to which he generally admitted)
was admissible, and, it being admissible, counsel was not obligated to object to it to avoid
claims of ineffective assistance. Tong v. State, 25 S.W.3d at 714 (counsel's actions fell
within the wide range of reasonably professional assistance).  Consequently, we find that
Todd's allegations of ineffectiveness are unfounded.
	Having found no arguable merit to the appeal, we affirm the order terminating
Todd's parental rights.             
 
 								Per Curiam 
 

Publish. 	
1. Anders v. California, 386 U.S.738, 87 S. Ct.1396, 18 L. Ed. 2d 493 (1967).  
2. The trial court appointed appellant counsel to represent Todd via the directives contained in the
Texas Family Code.  Tex. Fam. Code Ann. § 107.013 (Vernon 1996) (stating that an indigent is entitled to
appointed counsel in proceedings to terminate the parental relationship).   
3.  We assume, without deciding, that claims of ineffective assistance may be raised viz-a-viz the
action of an attorney appointed to represent one undergoing the termination of his parental rights.  In re
J.M.S., 43 S.W.3d 60, 63 (Tex. App.-Houston [1st Dist.] 2001, no pet. hist.) (holding that an appellant can
assert such a claim); but see, In re B.B., 971 S.W.2d 160, 172 (Tex. App.-Beaumont 1998, pet. denied) (and
cases cited therein holding to the contrary).  Indeed, logic suggests that if statute entitles an indigent to
counsel and the counsel appointed to represent him was less than reasonably competent, then the indigent
for all practical purposes did not receive the entitlement granted him by statute.


160;                                                                            Justice


Do not publish.